 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   GLORIA ETTA MORELAND,                            No. 2:19-cv-0906 MCE AC (PS)
12                      Plaintiff,
13          v.                                        ORDER
14   RAYTHEON COMPANY,
15                      Defendant.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On September 6, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within twenty-one days. ECF No. 5. Plaintiff has

22   not filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed September 6, 2019, are adopted in full; and

27   ////

28   ////
                                                      1
 1          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
 2   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 3          IT IS SO ORDERED.
 4   Dated: October 11, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
